Citation Nr: 0012998	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  98-05 158A	)	DATE
	)
	)


THE ISSUE

Whether an April 5, 1996 Board decision denying an effective 
date prior to September 27, 1984, for a grant of service 
connection for post-traumatic stress disorder (PTSD), and 
awarding an earlier effective date of September 27, 1984, for 
the assignment of a 100 percent evaluation for PTSD contains 
clear and unmistakable error.


INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1972.  In a statement received by the Board of 
Veterans' Appeals (Board) in April 1998, he submitted a claim 
alleging clear and unmistakable error (CUE) in an April 5, 
1996 Board decision, which denied an effective date prior to 
September 27, 1984, for a grant of service connection for 
PTSD, and awarded an earlier effective date of September 27, 
1984, for the assignment of a 100 percent evaluation for 
PTSD.



FINDINGS OF FACT

1.  In a decision issued on April 5, 1996, the Board denied 
an effective date prior to September 27, 1984, for a grant of 
service connection for PTSD, and awarded an earlier effective 
date of September 27, 1984, for the assignment of a 100 
percent evaluation for PTSD.

2.  The record does not suggest that any of the correct 
facts, as they were known at that time, were not before the 
Board on April 5, 1996, or that the Board incorrectly applied 
statutory or regulatory provisions extant at that time such 
that the outcome of the claim would have been manifestly 
different but for the error. 


CONCLUSION OF LAW

The April 5, 1996 decision, in which the Board denied an 
effective date prior to September 27, 1984, for a grant of 
service connection for PTSD, and awarded an effective date of 
September 27, 1984, for the assignment of a 100 percent 
evaluation for PTSD, does not contain CUE.  38 U.S.C.A. 
§ 7111 (West 1991 & Supp. 1999); 38 C.F.R. §§ 20.1400, 
20.1403 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the Board's April 5, 
1996 decision, which denied an effective date prior to 
September 27, 1984, for a grant of service connection for 
PTSD, and granted an earlier effective date of September 27, 
1984, for the assignment of a 100 percent evaluation for 
PTSD, was clearly and unmistakably erroneous.  Under 38 
U.S.C.A. § 7111 (West 1991 & Supp. 1999), the Board has, for 
the first time, been granted the authority to revise a prior 
Board decision on the grounds of CUE.  A claim in which 
review is requested under the new statute may be filed at any 
time after the underlying decision is rendered.  Pursuant to 
VAOPGCPREC 1-98 (Jan. 13, 1998), the Board's new authority 
applies to any claim pending on or filed after November 21, 
1997, the date of enactment of the statute.  See 38 C.F.R. 
§ 20.1400 (1999). 

The statute and implementing regulations provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon the request of the 
claimant.  38 U.S.C.A. § 7111 (West 1991); 38 C.F.R. 
§ 20.1400 (1999). 

CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a) (1999).  

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be deemed clear and 
unmistakable.  38 C.F.R. § 20.1403(c) (1999).  Examples of 
situations that are not CUE are: (1) a new medical diagnosis 
that "corrects" an earlier diagnosis considered in a Board 
decision; (2) a failure to fulfill the VA's duty to assist 
the veteran with the development of facts relevant to his or 
her claim; or (3) a disagreement as to how the facts were 
weighed or evaluated.  38 C.F.R. § 20.1403(d) (1999).  CUE 
also does not encompass the otherwise correct application of 
a statute or regulation where, subsequent to the Board 
decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. 
§ 20.1403(e) (1999).  

Prior decisions issued by the United States Court of Appeals 
for Veterans Claims (Court) with regard to the issue of CUE 
in an RO rating decision provide a further framework for 
determining whether CUE exists in a Board decision.  The 
Court has defined CUE as an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet.App. 370, 372 (1991).  The Court has also held that a 
finding that there was such error "must be based on the 
record and the law that existed at the time of the prior . . 
. decision."  Russell v. Derwinski, 3 Vet.App. 310, 313-14 
(1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet.App. 233, 235-36 (1993).  
The mere misinterpretation of facts does not constitute CUE.  
Thompson v. Derwinski, 1 Vet.App. 251, 253 (1991).  Moreover, 
the error must be one that would have manifestly changed the 
outcome at the time that it was made.  Kinnaman v. Derwinski, 
4 Vet.App. 20, 26 (1993).  "It is a kind of error, of fact 
or of law, that when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
cannot differ, that the results would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet.App. 40, 
43 (1993). 

In this case, the veteran argues that a finding of CUE is 
warranted because the Board, in its April 5, 1996 decision, 
did not properly consider his November 1995 hearing 
testimony, some of his medical records, and passages from a 
book written about former President Lyndon Johnson.  He also 
argues that prior to 1996, two Board employees tampered with 
evidence in his claims file, which resulted in the Board 
basing its April 5, 1996 decision on an incomplete record. 

According to VA law and regulations in effect at the time of 
the April 5, 1996 Board decision, unless otherwise specified 
below, the effective date of an award based on an original 
claim, a claim reopened, or a claim for increase, of 
compensation, was to be fixed in accordance with the facts 
found, but was not to be earlier than the date of receipt of 
the application therefor.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400 (1996).  

Where a veteran filed a claim to reopen and the RO granted 
service connection based on the submission of new and 
material evidence received after a final disallowance, the 
effective date to be assigned was the date of receipt of the 
new claim or the date entitlement arose, whichever was later.  
38 C.F.R. 
§ 3.400(q)(1)(ii), (r) (1996).  The effective date of an 
award of increased compensation was to be the earliest date 
as of which it was ascertainable that an increase in 
disability had occurred, if the application was received 
within a year of such date.  38 U.S.C.A. § 5110(b)(2) (West 
1991); 38 C.F.R. § 3.400(o) (1996).  Where disability 
compensation was awarded pursuant to any Act or 
administrative issue, the effective date of such award was to 
be fixed in accordance with the facts found, but was not to 
be earlier than the effective date of the Act or 
administrative issue.  In no event was such an award or 
increase to be retroactive for more than one year from the 
date of application thereof or from the date of 
administrative determination of entitlement, whichever was 
earlier.  38 U.S.C.A. § 5110(g) (West 1991); 38 C.F.R. § 
3.114(a) (1996).

A "finally adjudicated claim" was defined as an application 
for a benefit which has been disallowed by the RO and which 
becomes final by the expiration of the one-year period 
following the date of notice of the RO's decision or by the 
denial by the Board on appellate review.  38 C.F.R. § 
3.160(d) (1996).  A "reopened claim" was defined as any 
application for a benefit received after final disallowance 
of an earlier claim.  38 C.F.R. § 3.160(e) (1996).

A decision of the Board was final unless the Chairman of the 
Board ordered reconsideration of the decision, or the 
claimant filed an appeal to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999).  38 U.S.C.A. § 
7103(a) (West 1991); 38 C.F.R. § 20.1100(a) (1996).  A 
determination of the RO was final unless an appeal to the 
Board was perfected in a timely manner.  38 C.F.R. § 20.1103 
(1996).  When a determination of the RO was affirmed by the 
Board, the RO's determination was subsumed by the final 
appellate decision.  38 U.S.C.A. § 7103(a) (West 1991); 38 
C.F.R. § 20.1104 (1996).

When a claim was disallowed by the Board, the claim was not 
thereafter reopened and allowed and a claim based upon the 
same factual basis could not be considered. 38 U.S.C.A. § 
7104(b) (West 1991).  If new and material evidence was 
presented with respect to a claim that was finally 
disallowed, the VA reopened and reviewed the claim.  38 
U.S.C.A. § 5108 (West 1991).

In its April 5, 1996 decision, the Board acknowledged, 
weighed and responded to the veteran's contention that 
service connection and a 100 percent evaluation for PTSD 
should be established as of 1975, because: (1) at that time, 
he was experiencing significant psychiatric symptomatology 
and VA did not recognize PTSD as a disability that could be 
service connected; (2) in 1976, the VA granted him a 
permanent and total disability evaluation for pension 
purposes based on the severity of his psychiatric 
symptomatology; (3) his psychiatric disorder and the 
inexperience of service organization representatives hindered 
him from appealing prior decisions; and (4) he was 
discriminated against as a result of two VA attorneys being 
caught destroying veterans' records.  

In making its decision, the Board considered service 
personnel records, rating and Board decisions of record, 
letters from the veteran's private therapist dated from 
November 1983 to September 1994, a VA hospitalization report 
dated February 1986, a VA psychological evaluation report 
dated November 1986, a VA examination report dated December 
1987, a private hospital narrative report dated June 1989; a 
VA hospital discharge summary dated June 1989, and testimony 
of the veteran presented in May 1990. 

Contrary to the veteran's contention, the Board considered 
the November 1995 transcript of the veteran's hearing before 
the Board.  While not specifically mentioning the transcript 
in its decision, the Board considered, weighed and responded 
to the veteran's contentions asserted during the hearing.  
For instance, during the hearing, the veteran mentioned that 
two Board employees might have tampered with his claims file.  
The Board noted this assertion in its decision and indicated 
that the two attorneys in question were never involved in 
considering any of the veteran's appeals to the Board.  

The veteran is correct that the Board did not consider the 
medical evidence of record or passages from a book written 
about former President Lyndon Johnson in connection with his 
claim for an effective date prior to September 27, 1984, for 
the grant of service connection for PTSD.  However, by 
failing to do so, the Board did not err.  As noted above, 
under the law and regulations in effect at the time of the 
April 5, 1996 decision, medical evidence was not relevant to 
this issue.  Rather, to decide this issue equitably, it was 
necessary to review all prior unappealed rating and Board 
decisions denying service connection for PTSD, and to 
determine the date the veteran filed his most recent claim 
for service connection for PTSD.  The Board accomplished this 
and found that the RO received the veteran's reopened claim 
for service connection for PTSD on September 27, 1984.  Based 
on this finding, it concluded that, under 38 U.S.C.A. 
§ 5110(a) (West 1991) and 38 C.F.R. § 3.400 (1995), an 
effective date prior to September 27, 1984, the date the 
reopened claim was filed, could not be assigned.

Given that finding, the Board explained that, because the 
effective date for service connection could not be earlier 
than September 27, 1984, the effective date of the 100 
percent evaluation also could not be earlier than that date.  
The Board then considered all medical evidence dated during 
the relevant time period, September 1984 to March 1989, and 
determined that an earlier effective date of September 27, 
1984, for the assignment of a 100 percent evaluation for 
PTSD, was warranted.  In making this determination, the Board 
applied 38 C.F.R. § 4.132, Diagnostic Code 9411 (1995), which 
governed mental disorder evaluations at the time the Board 
made its decision. 

The April 5, 1996 Board decision does not contain error.  The 
record does not reflect that the correct facts, as they were 
known at the time, were not before the Board at the time it 
issued its April 5, 1996 decision.  In addition, the record 
does not reflect that the Board incorrectly applied the law 
and regulations in effect at that time.  Rather, the Board 
applied all relevant law and regulations to the pertinent 
facts of the case and found that the evidence did not support 
the veteran's allegation that an effective date of 1975 for 
the grant of service connection and assignment of a 100 
percent evaluation for PTSD was warranted. 

The Board acknowledges the argument that the Board failed to 
consider hearing testimony, medical records and a book in 
support of the veteran's claim.  However, as explained above, 
the Board noted and weighed all evidence pertinent to the 
claim before making its decision, and concluded that it did 
not establish entitlement to an effective date in 1975.  The 
Board reminds the veteran that a mere misinterpretation of 
facts does not constitute CUE, see Thompson v. Derwinski, 1 
Vet.App. at 253, nor does a disagreement as to how 
information was weighed and evaluated.  See 38 C.F.R. 
§ 20.1403(d).  In the absence of the kind of error of fact or 
law which would compel the conclusion that the result would 
have been manifestly different but for the error, there is 
simply no basis upon which to find CUE in the Board's April 
5, 1996 decision.  The veteran's motion must, therefore, be 
denied. 


ORDER

In the absence of clear and unmistakable error in the April 
5, 1996 Board decision denying an effective date prior to 
September 27, 1984, for a grant of service connection for 
PTSD, and awarding an effective date of September 27, 1984, 
for the assignment of a 100 percent evaluation for PTSD, the 
motion for revision of that decision is denied. 



		
	WARREN W. RICE, JR.
Member, Board of Veterans' Appeals


 


